DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teskey (US 6,099,126) in view of Maitre et al. (US 2016/0187673).
Regarding claims 1, 7 and 17, Teskey discloses, a method for determining a light filter suitable for being applied to a spectacle lens in order to improve or maintain the visual comfort and/or the visual performance of an individual who wears said spectacles (Figs. 1-3), said method comprising: 
a) collecting data relating to the needs and/or the habits of said individual (Col. 6, lines 39-67 and Col. 7, lines 1-30); 
b1) selecting at least one trial filter based on at least one predefined evaluation criterion, wherein said predefined evaluation criterion is objective, subjective, or mixed (Col. 3, lines 26-53, Col. 6, lines 39-67 and Col. 7, lines 1-30); 
b2) selecting, depending on said data collected in a), at least one luminous scene, said scene comprising: an image or a film determined depending on the visual needs and visual habits of the individual (Col. 3, lines 43-64); and 
at least one light source (14, 16, 20) that generates a discomfort and/or a loss of visual performance for the individual not equipped with filter (Col. 3, lines 26-53); 
c) exposing said individual to a situation, wherein said luminous scene selected in b1) is visually presented to said individual through said trial filter selected in b1) (Col. 3, lines 26-53, Col. 6, lines 39-67 and Col. 7, lines 1-30); 
d) evaluating said predefined criterion of b1) during the situation exposure of c) (Col. 3, lines 26-53, Col. 6, lines 39-67 and Col. 7, lines 1-30); 
e) comparing the result of the evaluation of d) with a predetermined visual-comfort and/or visual-performance threshold (Col. 6, lines 62-67 and Col. 7, lines 1-30); and 
f) determining said suitable light filter depending on the result of the comparison of e) (Col. 6, lines 62-67 and Col. 7, lines 1-30), wherein, in b1), said trial filter is selected on the basis of at least one of the following predetermined criteria: visual comfort or sensitivity to glare; perception of colors or contrasts; visual acuity; perception of movements or of depth; visual field; reading performance; visual fatigue; reaction time; shape recognition; pupillary response; or central and/or peripheral attentional visual field (Col. 3, lines 26-53, Col. 6, lines 39-67 and Col. 7, lines 1-30).
Teskey does not explicitly disclose the evaluating said criterion is quantitative when the criterion is objective or mixed, and wherein evaluating the criterion comprises scoring of the criterion on a scale of at least 3 different levels when said criterion is subjective and is a visual comfort or a sensitivity to glare.
Maitre teaches, from the same field of endeavor that in a method for improving or maintaining a visual comfort and/or the visual performance of an individual that it would have been desirable to make the evaluating said criterion is quantitative when the criterion is objective or mixed (Para. 0047 and 0091-0093), and wherein evaluating the criterion comprises scoring of the criterion on a scale of at least 3 different levels when said criterion is subjective and is a visual comfort or a sensitivity to glare (Para. 0047 and 0091-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the evaluating said criterion is quantitative when the criterion is objective or mixed, and wherein evaluating the criterion comprises scoring of the criterion on a scale of at least 3 different levels when said criterion is subjective and is a visual comfort or a sensitivity to glare as taught by the method for improving or maintaining a visual comfort and/or the visual performance of an individual of Maitre in the method for improving or maintaining a visual comfort and/or the visual performance of an individual of Teskey since Maitre teaches it is known to include these features in a method for improving or maintaining a visual comfort and/or the visual performance of an individual for the purpose of providing a reliable method for improving or maintaining a visual comfort and/or the visual performance of an individual that effectively assesses and evaluates a user’s visual comfort.
Regarding claim 2, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in b1), said trial filter is selected depending on said data collected in a) (Col. 6, lines 39-67 and Col. 7, lines 1-30).
Regarding claim 3, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in f), said trial filter is adopted as being said suitable light filter if said comparison of e) demonstrates an improvement in said predefined criterion (Col. 6, lines 13-67 and Col. 7, lines 1-30).
Regarding claim 4, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in f), if said comparison of e) demonstrates a degradation in said predefined criterion, the method is restarted from b1) with another trial filter being selected (Col. 6, lines 13-67 and Col. 7, lines 1-30).
Regarding claim 5, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in a), said individual is asked to respond to a questionnaire, the collected data comprising responses to said questionnaire (Col. 3, lines 26-53, Col. 4, lines 19-67, Col. 6, lines 39-67 and Col. 7, lines 1-30).
Regarding claim 6, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in a), measurements relating to the luminous environment of the individual are also collected by means of at least one light sensor (Col. 6, lines 13-67 and Col. 7, lines 1-30).
Regarding claim 8, Teskey in view of Maitre discloses and teaches as set forth above, and Maitre further teaches, from the same field of endeavor that in a method for improving or maintaining a visual comfort and/or the visual performance of an individual that it would have been desirable to make in b1), said trial filter is selected depending on one of the following parameters: a visual-transmission level; a transmission spectrum in a given wavelength band; a spatial variation in these parameters over the area of said lens; or a temporal variation in these parameters over time (Para. 0047 and 0091-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method for improving or maintaining a visual comfort and/or the visual performance of an individual of Maitre in the method for improving or maintaining a visual comfort and/or the visual performance of an individual of Teskey since Maitre teaches it is known to include these features in a method for improving or maintaining a visual comfort and/or the visual performance of an individual for the purpose of providing a reliable method for improving or maintaining a visual comfort and/or the visual performance of an individual that effectively assesses and evaluates a user’s visual comfort.
Regarding claim 9, Teskey in view of Maitre discloses and teaches as set forth above, and Teskey further discloses, in c): said luminous scene selected in b2) is displayed by a displaying device (14, 16); said individual actually wears said trial filter or else wears said trial filter virtually (24, 50), said luminous scene then being displayed by said displaying device such as it would be seen by said individual if he were actually wearing said trial filter; and said individual observes said displaying device (Col. 5, lines 3-60).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teskey (US 6,099,126) in view of Borden et al. (US 2016/0157712).
Regarding claim 10, Teskey discloses, a displaying device intended to test the visual comfort and/or the visual performance of an individual (Figs. 1-3), comprising:
a graphical screen (14, 16) that is controlled by a microprocessor (Col. 3, lines 26-42 and see 12) in order to display on said graphical screen an image or a film capable of being viewed by said tested individual (Col. 3, lines 26-42), 
wherein it also comprises: 
an additional illuminating system (20) that is controlled by another microprocessor or by the same microprocessor in order to transmit, to said individual observing said graphical screen, an additional light flux having an energy, a spectral distribution, a temporal variation, a spatial distribution, and/or an angular distribution that is or are predetermined (Col. 4, lines 3-41), said additional illuminating system being arranged with respect to said graphical screen so as to let all or some of said image or said film be seen (Col. 4, lines 3-41).
Teskey does not explicitly disclose the additional illuminating system is suitable for transmitting an additional light flux allowing, in combination with said graphical screen, a visual luminance higher than or equal to 1000 candelas per square meter (cd/m.sup.2) to be achieved.
Borden teaches, from the same field of endeavor that in a display device that it would have been desirable to make the additional illuminating system is suitable for transmitting an additional light flux allowing, in combination with said graphical screen, a visual luminance higher than or equal to 1000 candelas per square meter (cd/m.sup.2) to be achieved (Para. 0002 and 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the additional illuminating system is suitable for transmitting an additional light flux allowing, in combination with said graphical screen, a visual luminance higher than or equal to 1000 candelas per square meter (cd/m.sup.2) to be achieved as taught by the display device of Borden in the display device of Teskey since Borden teaches it is known to include these features in a display device for the purpose of providing a display device with enhanced patient visual performance and reduced eye strain.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teskey (US 6,099,126) in view of Borden et al. (US 2016/0157712) as applied to claim 10 above, in view of Okamoto et al. (US 7,278,741).
Teskey in view of Borden remains as applied to claim 10 above.
Teskey in view of Borden does not disclose the additional illuminating system comprises light-emitting diodes and an active or passive scattering film placed between the eyes of said individual and said graphical screen, said scattering film being suitable for backscattering the light flux emitted by said light-emitting diodes.
Okamoto teaches, from the same field of endeavor that in a displaying device (Fig. 2) that it would have been desirable to make the additional illuminating system (3) comprises light-emitting diodes (8) and an active or passive scattering film (9) placed between the eyes of said individual and said graphical screen, said scattering film being suitable for backscattering the light flux emitted by said light-emitting diodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the additional illuminating system comprises light-emitting diodes and an active or passive scattering film placed between the eyes of said individual and said graphical screen, said scattering film being suitable for backscattering the light flux emitted by said light-emitting diodes as taught by the displaying device of Okamoto in the combination of Teskey in view of Borden since Okamoto teaches it is known to include these features in a displaying device for the purpose of providing a compact and simple displaying device that does not obstruct a user’s view.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teskey (US 6,099,126) in view of Borden et al. (US 2016/0157712) as applied to claim 10 above, in view of Powers et al. (US 2009/0268273).
Teskey in view of Borden remains as applied to claim 10 above.
Teskey in view of Borden does not disclose the additional illuminating system comprises a backlight unit placed in front of said graphical screen, and an active or passive transmission-mode scatterer that is placed between said backlight unit and the eyes of said individual.
	Powers teaches, from the same field of endeavor that in a displaying device that it would have been desirable to make the additional illuminating system comprises a backlight unit placed in front of said graphical screen, and an active or passive transmission-mode scatterer that is placed between said backlight unit and the eyes of said individual (Para. 0008 and 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the additional illuminating system comprises a backlight unit placed in front of said graphical screen, and an active or passive transmission-mode scatterer that is placed between said backlight unit and the eyes of said individual as taught by the displaying device of Powers in the combination of Teskey in view of Borden since Powers teaches it is known to include these features in a displaying device for the purpose of providing a displaying device with enhanced comfort and visibility.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teskey (US 6,099,126) in view of Borden et al. (US 2016/0157712) as applied to claim 10 above, in view of McIntyre et al. (US 2014/0156554).
Teskey in view of Borden remains as applied to claim 10 above.
Teskey in view of Borden does not disclose the additional illuminating system comprises at least one light-emitting diode and a half-silvered mirror placed between the eyes of said individual and said graphical screen in order to reflect the light flux emitted by said light-emitting diode toward the eyes of the individual.
McIntyre teaches, from the same field of endeavor that in a displaying device that it would have been desirable to make the additional illuminating system comprises at least one light-emitting diode and a half-silvered mirror placed between the eyes of said individual and said graphical screen in order to reflect the light flux emitted by said light-emitting diode toward the eyes of the individual (Para. 0037 and 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the additional illuminating system comprises at least one light-emitting diode and a half-silvered mirror placed between the eyes of said individual and said graphical screen in order to reflect the light flux emitted by said light-emitting diode toward the eyes of the individual as taught by the displaying device of McIntyre in the combination of Teskey in view of Borden since McIntyre teaches it is known to include these features in a displaying device for the purpose of providing a displaying device with enhanced comfort and visibility.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teskey (US 6,099,126) in view of Borden et al. (US 2016/0157712) as applied to claim 10 above, in view of McPhee et al. (US 2018/0114364).
Teskey in view of Borden remains as applied to claim 10 above.
Teskey in view of Borden does not disclose at least two light sensors that are suitable for delivering a signal representative of the illuminance level at the two eyes of said individual, and wherein the average luminance level of said image or of said film and/or of said additional light flux is set depending on this representative signal.
McPhee teaches, from the same field of endeavor that in a displaying device that it would have been desirable to make at least two light sensors that are suitable for delivering a signal representative of the illuminance level at the two eyes of said individual, and wherein the average luminance level of said image or of said film and/or of said additional light flux is set depending on this representative signal (Para. 0122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least two light sensors that are suitable for delivering a signal representative of the illuminance level at the two eyes of said individual, and wherein the average luminance level of said image or of said film and/or of said additional light flux is set depending on this representative signal as taught by the displaying device of McPhee in the combination of Teskey in view of Borden since McPhee teaches it is known to include these features in a displaying device for the purpose of providing a displaying device with improved image quality.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/05/2022 with respect to claim 10 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the illuminance of a emitted surface and not the luminance of the light source, which differs from the physical quantity disclosed by the illuminance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nolan et al. (US 2013/0011486) and Maxik et al. (US 2013/0293150) discloses a method for improving or maintaining a visual comfort and/or the visual performance of an individual that it would have been desirable to make the evaluating said criterion is quantitative when the criterion is objective or mixed, and wherein evaluating the criterion comprises scoring of the criterion on a scale of at least 3 different levels when said criterion is subjective and is a visual comfort or a sensitivity to glare.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/07/2022